Citation Nr: 1613257	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-19 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a bilateral hip disability.  

3.  Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.    

The Board remanded the case for additional development in August 2009 and July 2010.  The case has now been returned to the Board for further appellate action.

A hearing was held on June 8, 2010, in Montgomery, Alabama, before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the testimony is of record.  


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Federal Outpatient Treatment Records

When this case was previously before the Board in July 2010, the RO or Appeals Management Center in Washington D.C. (AMC) was instructed to contact various VA Medical Centers (VAMCs) to determine whether additional historic outpatient treatment records existed.  Specifically, the RO or AMC was ordered to contact the Montgomery, Biloxi, and Gulfport VAMCs to determine whether records existed, which were not previously obtained for the period of 1978 to the present.  Relative to the Montgomery VAMC (also known as the Central Alabama Veterans Healthcare System, hereinafter CAVHS), the Board notes the RO sent a VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative Action, to obtain the above-noted historical records in August 2010.  The RO then received a letter from the Veteran's attorney six days after the above VA Form 10-7131 was sent.  This correspondence included a letter from the Information Specialist at the CAVHS, which indicated no medical records were contained in the system relative to the Veteran.  Although the RO initiated a second request for these records in October 2010, it has yet to receive a response directly from the CAVHS regarding its VA Form 10-7131 requests.  

In relation to the Biloxi and Gulf Port VAMCs, the RO or AMC was also instructed to initiate development with those facilities to determine whether records existed from 1978 to the present.  In August 2010 the RO sent a VA Form 10-7131 to those facilities.  In response, the Biloxi VAMC appears to have provided all electronic records available in the Compensation and Pension Records Interchange (CAPRI) on August 23, 2010.  A cursory review of CAPRI records does not substantially comply with the prior Board remand.  Apparently aware of this fact, the RO sent a second VA Form 10-7131 to the Biloxi VAMC in October 2010.  To date, the Biloxi VAMC has not responded to that request.  

Finally, the Board notes the RO submitted a VA Form 10-7131 to the Gulfport VAMC in August 2010, and to date a response has not been provided from that facility.  In this regard, the Board notes the RO or AMC was clearly advised that all appropriate development should be effectuated to determine whether such records existed.  Pursuant to M21-1 Part III, Subpart iii, Chapter 1, Section C.4.a, when relevant treatment is alleged at a VA facility, ROs must attempt to obtain the records, unless the RO concludes that it is reasonably certain the records do not exist.  This manual excerpt specifically instructs the ROs that when such records are not found in either CAPRI or the Advanced Web Image Viewer (AWIV), the RO must then determine whether the records exist, but are inaccessible through CAPRI or AWIV, or it is reasonably certain the records do not exist.  In order to effectuate this duty, the manual instructs the RO to initiate development to the VAMCs via a VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative Action.  If the records are found to be unavailable, the RO is instructed to prepare a formal finding of unavailability for the record, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  The record does not indicate the above procedures were followed, and as such, the Board finds this case requires additional development as the above-noted records, if available, may be relevant to the Veteran's claims.  

Service Treatment Records

Next, the Board notes the July 2010 remand also instructed the RO or AMC to initiate all indicated development to obtain missing service treatment records (STRs).  Specifically, the RO or AMC was instructed to obtain an NA Form 13055 from the Veteran, and develop to obtain any and all sick call, morning reports, and outpatient treatment/clinical records from the Baumholder military hospital/dispensary.  In response, the Veteran provided a completed NA Form 13055 in September 2010.  Thereafter, the RO initiated a Personnel Information Exchange System (PIES) C01 code request.  The Board notes a C01 request is to be used when inpatient clinical records are needed.  See M21-1, Part III, Subpart iii, Chapter 2, Section D.  Though the Veteran stated in his initial claim that his injury was sustained in 1977, the RO limited their request to records from May to September 1976.  In response, the Records Management Center (RMC) indicated "no record located for 1979."  However, the Veteran was released from active duty in 1978.  The RO then followed up with the RMC in an April 2012 email.  In an April 17, 2012 reply, an RMC support assistant indicated a search was not possible, as the treatment facility listed, "Dispensary Baum Holder," was not listed in the retired records index.  

Although the RO drafted a formal finding of unavailability for the record in April 2012, which indicates all efforts to obtain those records have been exhausted and additional attempts would be futile, the Board finds additional development is possible and necessary in this case.  The RO initiated a C01 request to the PIES in February 2012 in an attempt to obtain the Veteran's missing STRs.  However, this is a request for inpatient records, and the Veteran has never alleged an inpatient stay.  Moreover, PIES has not indicated records do not exist, but rather that a search could not be conducted based on the name of the facility provided.  The Board also notes the Veteran's obtained OMPF file predominantly contains performance evaluations, both during and after his period of active duty, but does not contain his records relative to his unit and base assignments.  Moreover, M21-1, Part III, Subpart iii, Chapter 2, Section D states an M05 request is the proper request for any available sick call or morning reports.  A review of M21-1, Part III, Subpart iii, Chapter 2, Section D also indicates the information necessary to submit such request consists of the Veteran's name, organizational assignment, dates of treatment, and hospital if applicable.  The Board finds the RO should initiate development to obtain a complete set of the Veteran's OMPF by way of a PIES 050 request, to specifically include a list of unit and base assignments, in order to facilitate a more meaningful search of the PIES repository.  Pursuant to M21-1, Part III, Subpart iii, Chapter 2, Section E, an NA Form 13055 is only necessary when there is insufficient information of record to complete the request.  If the above-noted OMPF development does not result in sufficient evidence to conduct a meaningful search for the Veteran's missing STRs, the RO should inform the Veteran of the additional evidence needed and allow him to submit an updated NA Form 13055.  

VA Examinations

Irrespective of whether the Veteran's STRs are eventually located, the Board notes the Veteran has provided competent lay evidence establishing the presence of an event in service that may have caused his present disabilities.  Specifically, the Veteran has asserted that he fell from a balcony while he was stationed in Germany some time in 1976 or 1977.  He has also stated he experienced headaches, back pain and bilateral hip pain since that time, which has continuously grown worse.  Although the Veteran was scheduled for examinations by the RO, the record indicates he failed to report for his scheduled examinations in January 2016.   Pursuant to 38 C.F.R. § 3.655(b), when a Veteran, without good cause, fails to report for a scheduled examination in conjunction with an original claim, the claim shall be denied.  However, following his missed examination, the Veteran informed the RO that his daughter was involved in a motor vehicle accident on the day of his examinations and he was therefore without transportation.  Based on the foregoing, the Board finds that the Veteran should be afforded examinations to determine the nature and etiology of these claimed disabilities.

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1. The AMC/RO should request from the National Personnel Record Center (NPRC), or other appropriate source, the Veteran's complete official military personnel file (OMPF) and service treatment records (STRs), to specifically include a PIES 050 and M05 request, to determine whether the following additional service records are available:  

a. Additional OMPF records that chronicle the Veteran's unit and base assignments, to specifically include the dates in which the Veteran was stationed in Baumholder Germany.

b. Any sick/morning reports for his unit mentioning incidents involving the Veteran for the time period he was stationed in Baumholder, Germany.  

c. Any outpatient service records relating to treatment the Veteran received during the time period he was stationed in Baumholder, Germany.  

d. Any clinical records of the hospital at Baumholder, Germany, mentioning the Veteran.  

2. The AMC/RO must also request the Veteran's medical records from the Montgomery, Alabama VA Healthcare system as well as the VA Healthcare systems in Biloxi and Gulfport, Mississippi dated from July 1978 to the present.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2015).  

3. The AMC/RO should obtain the appropriate release of information form, and procure copies of all outstanding private treatment records.  Any negative response should be properly annotated into the record.  

4. The AMC/RO must also obtain and associate with the electronic record updated VA treatment records from August 2009 to the present.  

5. Once the record is developed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed back, head injury and bilateral hip disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent and subsequent VA and private treatment records.  The examiner must then state whether it is at least as likely as not (50/50 probability) that any currently diagnosed back, bilateral hip and/or residuals of head injury disability had its onset in service or is otherwise causally or etiologically related to a disease or injury incurred in active service.  

6. The examiner should also state whether it is at least as likely as not (50/50 probability) any currently diagnosed back disability was either: a) proximately caused, or b) aggravated by the Veteran's  bilateral hip disabilities.  Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  

A complete rationale must be provided for all proffered opinions.  

7. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8. When the development requested has been completed, the case should be reviewed by the RO on the basis of all additional evidence received since the most recent supplemental statement of the case (SSOC).  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


